DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1, 4, 5, 12, 13, 14 and 17  fail to have proper labels for all the rectangular boxes such as 120, 405, 410, 105, 235 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensor unit; communication unit; central data portal in claims 1, 11 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0109] for the sensor unit is described as a hardware circuitry that is technically equivalent to a receiver that collects the sensor data.
The structure described in the specification par[0041] for the central data portal is described as a hardware circuitry that is technically equivalent to a database computer.
The structure described in the specification par[0108] for the communication unit is described as a hardware circuitry that is technically equivalent to a transceiver that receives data and transmits the data to the server/database.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1, 3-4, 7-9, 11, 13-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US2013/0194066A1) hereafter Rahman, in view of Mendez et al. (US2018/0190017A1) hereafter Mendez.
Regarding claim 1, Rahman discloses a wearable device for threat evaluation and data collection, the wearable device to be worn by a user (fig 1:104-112, par[0040]: bands 104-112 may be implemented as wearable personal data or data capture devices(e.g., data-capable devices) that are worn by a user around a wrist, ankle, arm, ear, or other appendage, or attached to the body or affixed to clothing.) and comprising: 
a processor (fig 2:204, par[0046]: FIG. 2 illustrates a block diagram of an exemplary data-capable band. Here, band 200 includes bus 202, processor 204); 
a sensor unit (fig 2:212 & fig 3:212, par[0051]) configured to receive sensor data from one or more sensors installed on the wearable device (fig 2:210/212, par[0050]: accelerometer 210 may be used to gather data measured across one, two, or three axes of motion. In addition to accelerometer 210, other sensors (i.e., sensor 212) may be implemented to provide temperature, environmental, physical, chemical, electrical, or other types of sensed inputs. As presented here, sensor 212 may include one or multiple sensors and is not intended to be limiting as to the quantity or type of sensor implemented); and 
a communication unit (fig 2:216, par[0050]: communications facility 216 may include a wireless radio, control circuit or logic, antenna, transceiver, receiver, transmitter, resistors, diodes, transistors, or other elements that are used to transmit and receive data from band 200) communicatively coupled to a central data portal (fig 1:114, par[0042]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124.) and one or more external sources (fig 1:116, 118, 120 & 122; par[0042]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124.), 
wherein the processor is configured to: 
receive the sensor data from the sensor unit (fig 4:404, par[0055], [0056], [0068]: logic module 404 may be firmware or application software that is installed in memory 206 (FIG. 2) and executed by processor 204 (FIG. 2). logic module 404 may be configured to send control signals to communications module 406 in order to transfer, transmit, or receive data stored in memory 206, the latter of which may be managed by a database management system ("DBMS") or utility in data management module 412. button 808 may be removed and replaced by another control mechanism (e.g., an accelerometer that provides motion data to a processor that, using firmware and/or an application, can identify and resolve different types of motion that band 800 is undergoing), thus enabling molding 802 to be extended more fully, if not completely, over band 800); 
receive, via the communication unit, external sensor data from the one or more external sources (fig 1:124, par[0042]: Band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116,);
process the sensor data and the external sensor data to evaluate a user state (par[0044], [0045]), the user state being indicative of at least one physical threat to the user or at least one medical condition of the user (par[0044], [0045]: bands 104-112 may be configured to collect data from a wide range of sources, including onboard (not shown) and distributed sensors (e.g., server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124) or other bands. Bands 104-112 may be used as personal wearable, data capture devices that, when worn, are configured to identify a specific, individual user. By evaluating captured data such as motion data from an accelerometer, biometric data such as heart rate, skin galvanic response, and other biometric data, and using analysis techniques, both long and short-term (e.g., software packages or modules of any type; without limitation), a user may have a unique pattern of behavior or motion and/or biometric responses that can be used as a signature for identification. For example, bands 104-112 may gather data regarding an individual person's gait or other unique biometric, physiological or behavioral characteristics.); and 
transmit the user state to the central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114), wherein the central data portal is configured to process the user state for storage (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters).
Rahman does not explicitly disclose the feature wherein the central data portal is configured to visualize the status data.
Mendez discloses the feature wherein the central data portal is configured to process the status data for visualization (fig 1:118, par[0062], [0064], fig 6, par[0091], [0093]).
One of ordinary skill in the art would be aware of both the Rahman and the Mendez references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of visualization as disclosed by Mendez to gain the functionality of providing the user with manipulating the visualization display data by graphically translating, rotating, tilting, and scrub through changes of the visualization display data with respect to time such as historical/future object changes, orientation and/or position changes, photographical, video, rich media, multimedia, or a combination).

Regarding claim 3, Rahman in view of Mendez discloses the wearable device of the claim 1, wherein the one or more sensors are configured to measure at least one physiological parameter of the user (Rahman fig 5B:520; par[0045]: Bands 104-112 may be used as personal wearable, data capture devices that, when worn, are configured to identify a specific, individual user. By evaluating captured data such as motion data from an accelerometer, biometric data such as heart rate, skin galvanic response. band 519 may be configured to capture types (i.e., categories) of data such as heart rate/pulse monitoring data 520, blood oxygen saturation data 522, skin temperature data 524, salinity/emission/outgassing data 526,); and 
wherein the evaluation of the user state includes detecting a sudden change in the at least one physiological parameter (Rahman par[0082]: A band enters the active mode to sufficiently capture and monitor data with such activities, with conservation of power consumption as being less critical. In this mode, a controller, such as mode controller 1102, operates at a higher sample rate to capture the motion of the band at, for example, higher rates of speed. Certain safety or health-related monitoring can be implemented in active mode, or, in response to engaging in a specific activity. For example, a controller of a band can monitor a user's heart rate against normal and abnormal heart rates to alert the user to any issues during).

Regarding claim 4, Rahman in view of Mendez discloses the wearable device of the claim 3, wherein the at least one physiological parameter includes one of the following: a heart rate, a blood pressure, an electrocardiogram, and a blood oxygen saturation level (Rahman fig 5:520, par[0061]: Band 519 may be configured to capture types (i.e., categories) of data such as heart rate/pulse monitoring data 520, blood oxygen saturation data 522, skin temperature data 524, salinity/emission/outgassing data 526, location/GPS data 528, environmental data 530, and accelerometer data 532.).

Regarding claim 7, Rahman in view of Mendez discloses the wearable device of the claim 1, wherein the processor is configured to determine or actuate statuses of the one or more external sources (Rahman par[0106], [0114]: As an example, sensors 1614-1620 may detect various types of inputs locally (i.e., on band 1612) or remotely (i.e., on another device that is in data communication with band 1612) such as an activity or motion (e.g., running, walking, swimming, jogging, jumping, shaking, turning, cycling, or others), a biological state (e.g., healthy, ill, diabetic, awake, asleep, or others), a physiological state (e.g., normal gait, limping, injured, sweating, high heart rate, high blood pressure, or others), or a psychological state (e.g., happy, depressed, angry, and the like. FIG. 17A illustrates an exemplary process for media device content management using sensory input. Here, process 1700 begins by receiving an input from one or more sensors that may be coupled to, integrated with, or are remote from (i.e., distributed on other devices that are in data communication with) a wearable device (1702). The received input is processed to determine a pattern (1704).). 

Regarding claim 8, Rahman in view of Mendez discloses the wearable device of the claim 7, wherein the one or more external sources include one of the following: a building, a room, an outdoor location, a car, and a personal computing device of the user (Rahman par[0042]: A remote or distributed sensor technically equivalent to an external source,  (e.g., mobile computing device 116, mobile communications device 118, computer 120, laptop 122, or, generally, distributed sensor 124) may be sensors that can be accessed, controlled, or otherwise used by bands 104-112.).

Regarding claim 9, Rahman in view of Mendez discloses the wearable device of the claim 7, wherein the processor is configured to determine the user state based on a correlation between the statuses of the one or more external sources (Rahman fig 1:124, par[0045]: bands 104-112 may gather data regarding an individual person's gait or other unique biometric, physiological or behavioral characteristics. Using, for example, distributed sensor 124, a biometric signature (e.g., fingerprint, retinal or iris vascular pattern, or others) may be gathered and transmitted to bands 104-112 that, when combined with other data, determines that a given user has been properly identified and, as such, authenticated. When bands 104-112 are worn, a user may be identified and authenticated to enable a variety of other functions such as accessing or modifying data, enabling wired or wireless data transmission facilities (i.e., allowing the transfer of data from bands 104-112), modifying functionality or functions of bands 104-112, authenticating or authorizing financial transactions using stored data and information (e.g., credit card, PIN, card security numbers, and the like), running applications that allow for various operations to be performed (e.g., controlling, physical security and access by transmitting a security code to a reader that, when authenticated, unlocks a door by turning off current to an electromagnetic lock, and others), and others. Different functions and operations beyond those described may be performed using bands 104-112, which can act as secure, personal, wearable, data-capable devices. The number, type, function, configuration, specifications, structure, or other features of system 100 and the above-described elements may be varied and are not limited to the examples provided.).

Regarding claim 11, Rahman discloses the method for threat evaluation and data collection, the method comprising:
collecting, by a wearable device to be worn by a user (fig 1:104-112, par[0040]: bands 104-112 may be implemented as wearable personal data or data capture devices(e.g., data-capable devices) that are worn by a user around a wrist, ankle, arm, ear, or other appendage, or attached to the body or affixed to clothing.) and comprising a processor (fig 2:204, par[0046]: FIG. 2 illustrates a block diagram of an exemplary data-capable band. Here, band 200 includes bus 202, processor 204), a sensor unit (fig 2:212 & fig 3:212, par[0051]), and a communication unit, communicatively coupled to a central data portal and one or more external sources (fig 2:216, par[0050]: communications facility 216 may include a wireless radio, control circuit or logic, antenna, transceiver, receiver, transmitter, resistors, diodes, transistors, or other elements that are used to transmit and receive data from band 200) communicatively coupled to a central data portal (fig 1:114, par[0042]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124.) and one or more external sources (fig 1:116, 118, 120 & 122; par[0042]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124.), sensor data from one or more sensors installed on the wearable device (fig 2:210/212, par[0050]: accelerometer 210 may be used to gather data measured across one, two, or three axes of motion. In addition to accelerometer 210, other sensors (i.e., sensor 212) may be implemented to provide temperature, environmental, physical, chemical, electrical, or other types of sensed inputs. As presented here, sensor 212 may include one or multiple sensors and is not intended to be limiting as to the quantity or type of sensor implemented);
receiving, by the wearable device, external sensor data from the one or more external sources (fig 1:124, par[0042]: Band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116,);
processing, by the wearable device, the sensor data and the external sensor data to evaluate a user state (par[0044], [0045]), the user state being indicative of at least one physical threat to the user or at least one medical condition of the user (par[0044], [0045]: bands 104-112 may be configured to collect data from a wide range of sources, including onboard (not shown) and distributed sensors (e.g., server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124) or other bands. Bands 104-112 may be used as personal wearable, data capture devices that, when worn, are configured to identify a specific, individual user. By evaluating captured data such as motion data from an accelerometer, biometric data such as heart rate, skin galvanic response, and other biometric data, and using analysis techniques, both long and short-term (e.g., software packages or modules of any type; without limitation), a user may have a unique pattern of behavior or motion and/or biometric responses that can be used as a signature for identification. For example, bands 104-112 may gather data regarding an individual person's gait or other unique biometric, physiological or behavioral characteristics.); and 
transmitting, by the wearable device, the user state to the central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114), wherein the central data portal is configured to process the user state for storage (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters).
Rahman does not explicitly disclose the feature wherein the central data portal is configured to visualize the status data.
Mendez discloses the feature wherein the central data portal is configured to process the status data for visualization (fig 1:118, par[0062], [0064], fig 6, par[0091], [0093]).
One of ordinary skill in the art would be aware of both the Rahman and the Mendez references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of visualization as disclosed by Mendez to gain the functionality of providing the user with manipulating the visualization display data by graphically translating, rotating, tilting, and scrub through changes of the visualization display data with respect to time such as historical/future object changes, orientation and/or position changes, photographical, video, rich media, multimedia, or a combination).

Regarding claim 13, Rahman in view of Mendez discloses the method of the claim 11, wherein the sensor unit is configured to measure at least one physiological parameter of the user (Rahman fig 5B:520; par[0045]: Bands 104-112 may be used as personal wearable, data capture devices that, when worn, are configured to identify a specific, individual user. By evaluating captured data such as motion data from an accelerometer, biometric data such as heart rate, skin galvanic response. band 519 may be configured to capture types (i.e., categories) of data such as heart rate/pulse monitoring data 520, blood oxygen saturation data 522, skin temperature data 524, salinity/emission/outgassing data 526,); and 
wherein the evaluation of the user state includes detecting a sudden change in the at least one physiological parameter (Rahman par[0082]: A band enters the active mode to sufficiently capture and monitor data with such activities, with conservation of power consumption as being less critical. In this mode, a controller, such as mode controller 1102, operates at a higher sample rate to capture the motion of the band at, for example, higher rates of speed. Certain safety or health-related monitoring can be implemented in active mode, or, in response to engaging in a specific activity. For example, a controller of a band can monitor a user's heart rate against normal and abnormal heart rates to alert the user to any issues during).

Regarding claim 14, Rahman in view of Mendez discloses the method of the claim 13, wherein the at least one physiological parameter includes one or more of the following: a heart rate, a blood pressure, an electrocardiogram, and a blood oxygen saturation level (Rahman fig 5:520, par[0061]: Band 519 may be configured to capture types (i.e., categories) of data such as heart rate/pulse monitoring data 520, blood oxygen saturation data 522, skin temperature data 524, salinity/emission/outgassing data 526, location/GPS data 528, environmental data 530, and accelerometer data 532.).

Regarding claim 17, Rahman in view of Mendez discloses the method of the claim 11, further comprising determining or actuating, by the wearable device, statuses of the one or more external sources (Rahman par[0106], [0114]: As an example, sensors 1614-1620 may detect various types of inputs locally (i.e., on band 1612) or remotely (i.e., on another device that is in data communication with band 1612) such as an activity or motion (e.g., running, walking, swimming, jogging, jumping, shaking, turning, cycling, or others), a biological state (e.g., healthy, ill, diabetic, awake, asleep, or others), a physiological state (e.g., normal gait, limping, injured, sweating, high heart rate, high blood pressure, or others), or a psychological state (e.g., happy, depressed, angry, and the like. FIG. 17A illustrates an exemplary process for media device content management using sensory input. Here, process 1700 begins by receiving an input from one or more sensors that may be coupled to, integrated with, or are remote from (i.e., distributed on other devices that are in data communication with) a wearable device (1702). The received input is processed to determine a pattern (1704).).

Regarding claim 18, Rahman in view of Mendez discloses the method of the claim 17, wherein the one or more external sources include one of the following: a building, a room, an outdoor location, a car, and personal computing devices of the user (Rahman par[0042]: A remote or distributed sensor technically equivalent to an external source,  (e.g., mobile computing device 116, mobile communications device 118, computer 120, laptop 122, or, generally, distributed sensor 124) may be sensors that can be accessed, controlled, or otherwise used by bands 104-112.).

Regarding claim 19, Rahman in view of Mendez discloses the method wherein the user state is evaluated based on correlation between the statuses of the one or more external sources (Rahman fig 1:124, par[0045]: bands 104-112 may gather data regarding an individual person's gait or other unique biometric, physiological or behavioral characteristics. Using, for example, distributed sensor 124, a biometric signature (e.g., fingerprint, retinal or iris vascular pattern, or others) may be gathered and transmitted to bands 104-112 that, when combined with other data, determines that a given user has been properly identified and, as such, authenticated. When bands 104-112 are worn, a user may be identified and authenticated to enable a variety of other functions such as accessing or modifying data, enabling wired or wireless data transmission facilities (i.e., allowing the transfer of data from bands 104-112), modifying functionality or functions of bands 104-112, authenticating or authorizing financial transactions using stored data and information (e.g., credit card, PIN, card security numbers, and the like), running applications that allow for various operations to be performed (e.g., controlling, physical security and access by transmitting a security code to a reader that, when authenticated, unlocks a door by turning off current to an electromagnetic lock, and others), and others. Different functions and operations beyond those described may be performed using bands 104-112, which can act as secure, personal, wearable, data-capable devices. The number, type, function, configuration, specifications, structure, or other features of system 100 and the above-described elements may be varied and are not limited to the examples provided.).

Regarding claim 20, Rahman discloses a system for threat evaluation and data collection, the system comprising: 
a central data portal (fig 1:114, par[0042]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114); and 
a wearable device to be worn by a user (fig 1:104-112, par[0040]: bands 104-112 may be implemented as wearable personal data or data capture devices(e.g., data-capable devices) that are worn by a user around a wrist, ankle, arm, ear, or other appendage, or attached to the body or affixed to clothing.), the wearable device communicatively coupled to the central data portal (fig 1:114, par[0042]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124.) and one or more external sources (fig 1:116, 118, 120 & 122; par[0042]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124.), the wearable device including a sensor unit (fig 2:212 & fig 3:212, par[0051]), a processor (fig 2:204, par[0046]: FIG. 2 illustrates a block diagram of an exemplary data-capable band. Here, band 200 includes bus 202, processor 204), and 
a communication unit, the wearable device being configured to: 
receive sensor data from one or more sensors installed on the wearable device (fig 2:210/212, par[0050]: accelerometer 210 may be used to gather data measured across one, two, or three axes of motion. In addition to accelerometer 210, other sensors (i.e., sensor 212) may be implemented to provide temperature, environmental, physical, chemical, electrical, or other types of sensed inputs. As presented here, sensor 212 may include one or multiple sensors and is not intended to be limiting as to the quantity or type of sensor implemented); 
receive external sensor data from the one or more sources to evaluate statuses of the one or more external sources (fig 1:124, par[0042]: Band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116,);
determine, based on the sensor data and the statuses of the one or more external sources, a user state (par[0044], [0045]), the user state being indicative of at least one physical threat to the user or at least one medical condition of the user (par[0044], [0045]: bands 104-112 may be configured to collect data from a wide range of sources, including onboard (not shown) and distributed sensors (e.g., server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124) or other bands. Bands 104-112 may be used as personal wearable, data capture devices that, when worn, are configured to identify a specific, individual user. By evaluating captured data such as motion data from an accelerometer, biometric data such as heart rate, skin galvanic response, and other biometric data, and using analysis techniques, both long and short-term (e.g., software packages or modules of any type; without limitation), a user may have a unique pattern of behavior or motion and/or biometric responses that can be used as a signature for identification. For example, bands 104-112 may gather data regarding an individual person's gait or other unique biometric, physiological or behavioral characteristics.); and
transmit the user state and the statuses of the one or more external sources to the central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114), wherein the central data portal is configured to process the user state and the statuses of the one or more external sources for storage (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters).
Rahman does not explicitly disclose the feature wherein the central data portal is configured to process the user state and the statuses of the one or more external sources for visualization.
Mendez discloses the feature wherein the central data portal is configured to process the user state and the statuses of the one or more external sources for visualization (fig 1:118, par[0062], [0064], fig 6, par[0091], [0093]).
One of ordinary skill in the art would be aware of both the Rahman and the Mendez references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of visualization as disclosed by Mendez to gain the functionality of providing the user with manipulating the visualization display data by graphically translating, rotating, tilting, and scrub through changes of the visualization display data with respect to time such as historical/future object changes, orientation and/or position changes, photographical, video, rich media, multimedia, or a combination).

2.	Claim(s) 2, 6, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez, and further in view of Tran (US2008/0001735A1).
Regarding claim 2, Rahman in view of Mendez discloses the wearable device of claim 1, further comprising a housing to hold the processor, the sensor unit, and the communication unit (Rahman fig 2:200, par0046]: FIG. 2 illustrates a block diagram of an exemplary data-capable band. Here, band 200 includes bus 202, processor 204, memory 206, notification facility 208, accelerometer 210, sensor 212, battery 214, and communications facility 216. In some examples, the quantity, type, function, structure, and configuration of band 200 and the elements (e.g., bus 202, processor 204, memory 206, notification facility 208, accelerometer 210, sensor 212, battery 214, and communications facility 216) shown may be varied and are not limited to the examples provided), 
Rahman in view of Mendez does not explicitly disclose the housing being carried out in one of the following shapes: glasses, a watch, and a ring.
Tran discloses the housing being carried out in one of the following shapes: glasses, a watch, and a ring (fig 6; par[0070], [0071]: The patient 30 may wear one or more wearable patient monitoring appliances such as wrist-watches or clip on devices or electronic jewelry to monitor the patient. One wearable appliance such as a wrist-watch includes sensors 40, wherein the sensors 40 for monitoring vital signs are enclosed in a wrist-watch sized case supported on a wrist band. FIG. 6, the device includes a wrist-watch sized case 1380 supported on a wrist band 1374. The case 1380 may be of a number of variations of shape but can be conveniently made a rectangular, approaching a box-like configuration. The wrist-band 1374 can be an expansion band or a wristwatch strap of plastic, leather or woven material. The processor or CPU of the wearable appliance is connected to a radio frequency (RF) transmitter/receiver (such as a Bluetooth device, a Zigbee device, a WiFi device, a WiMAX device, or an 802.X transceiver, among others).
One of ordinary skill in the art would be aware of both the Rahman, Mendez and Tran references since all pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Rahman to implement the watch feature as disclosed by Tran to gain the functionality of controlling of multiple home systems to improve conservation, convenience, safety, capturing highly detailed electric, water and gas utility usage data and embed intelligence to optimize consumption of natural resources.

Regarding claim 6, Rahman in view of Mendez does not explicitly disclose the wearable device wherein the communication unit is communicatively connected to a stationary hospital device ; and the processor is configured to: collect, via the communication unit, data from the stationary hospital device; and transmit the data from the stationary hospital device to the central data portal.
Tran discloses the wearable device wherein: 
the communication unit is communicatively connected to a stationary hospital device (fig 7:1391, par[0198]: Data collected and communicated on the display 1382 of the watch technically equivalent to the wearable device as well as voice is transmitted to a base station 1390 for communicating over a network to an authorized party 1394. The watch and the base station is part of a mesh network that may communicate with a medicine cabinet to detect opening or to each medicine container 1391 technically equivalent to a stationary hospital device to detect medication compliance. Fig 7:1400, par[0200]: The system of FIG. 6B may include a BI patch 1400 technically equivalent to a stationary hospital device that wirelessly communicates BI information with the wrist watch. Other patches 1400 can be used to collect other medical information or vital parameter and communicate with the wrist watch or base station or the information could be relayed through each wireless node or appliance to reach a destination appliance such as the base station); and 
the processor is configured to: 
collect, via the communication unit, data from the stationary hospital device (fig 7:1391, par[0198]: Data collected and communicated on the display 1382 of the watch technically equivalent to the wearable device as well as voice is transmitted to a base station 1390 for communicating over a network to an authorized party 1394. The watch and the base station is part of a mesh network that may communicate with a medicine cabinet to detect opening or to each medicine container 1391 technically equivalent to a stationary hospital device to detect medication compliance. Fig 7:1400, par[0200]: The system of FIG. 6B may include a BI patch 1400 technically equivalent to a stationary hospital device that wirelessly communicates BI information with the wrist watch. Other patches 1400 can be used to collect other medical information or vital parameter and communicate with the wrist watch or base station or the information could be relayed through each wireless node or appliance to reach a destination appliance such as the base station)); and 
transmit the data from the stationary hospital device to the central data portal (fig 7:1391, par[0198]: Data collected and communicated on the display 1382 of the watch technically equivalent to the wearable device as well as voice is transmitted to a base station 1390 for communicating over a network to an authorized party 1394. The watch and the base station is part of a mesh network that may communicate with a medicine cabinet to detect opening or to each medicine container 1391 technically equivalent to a stationary hospital device to detect medication compliance. Fig 7:1400, par[0200]: The system of FIG. 6B may include a BI patch 1400 technically equivalent to a stationary hospital device that wirelessly communicates BI information with the wrist watch. Other patches 1400 can be used to collect other medical information or vital parameter and communicate with the wrist watch or base station or the information could be relayed through each wireless node or appliance to reach a destination appliance such as the base station)).
One of ordinary skill in the art would be aware of both the Rahman, Mendez and Tran references since all pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Rahman to implement the medical device feature as disclosed by Tran to gain the functionality of producing the estimate of heartbeat rate by first averaging a plurality of measurements, then adjusting the particular one of the measurements that differs most from the average to be equal to that average, and finally computing an adjusted average based on the adjusted set of measurements.

Regarding claim 12, Rahman in view of Mendez does not explicitly disclose the method wherein the wearable device is carried out in one of the following shapes: glasses, a watch, and a ring.
Tran the method wherein the wearable device is carried out in one of the following shapes: glasses, a watch, and a ring (fig 6; par[0070], [0071]: The patient 30 may wear one or more wearable patient monitoring appliances such as wrist-watches or clip on devices or electronic jewelry to monitor the patient. One wearable appliance such as a wrist-watch includes sensors 40, wherein the sensors 40 for monitoring vital signs are enclosed in a wrist-watch sized case supported on a wrist band. FIG. 6, the device includes a wrist-watch sized case 1380 supported on a wrist band 1374. The case 1380 may be of a number of variations of shape but can be conveniently made a rectangular, approaching a box-like configuration. The wrist-band 1374 can be an expansion band or a wristwatch strap of plastic, leather or woven material. The processor or CPU of the wearable appliance is connected to a radio frequency (RF) transmitter/receiver (such as a Bluetooth device, a Zigbee device, a WiFi device, a WiMAX device, or an 802.X transceiver, among others).
One of ordinary skill in the art would be aware of both the Rahman, Mendez and Tran references since all pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Rahman to implement the watch feature as disclosed by Tran to gain the functionality of controlling of multiple home systems to improve conservation, convenience, safety, capturing highly detailed electric, water and gas utility usage data and embed intelligence to optimize consumption of natural resources.

Regarding claim 16, Rahman in view of Mendez does not explicitly disclose the method further comprising: collecting, by the wearable device, data from a stationary hospital device; and transmitting, by the wearable device, the data from the stationary hospital device to the central data portal.
Tran discloses the wearable device wherein: 
collecting, by the wearable device, data from a stationary hospital device (fig 7:1391, par[0198]: Data collected and communicated on the display 1382 of the watch technically equivalent to the wearable device as well as voice is transmitted to a base station 1390 for communicating over a network to an authorized party 1394. The watch and the base station is part of a mesh network that may communicate with a medicine cabinet to detect opening or to each medicine container 1391 technically equivalent to a stationary hospital device to detect medication compliance. Fig 7:1400, par[0200]: The system of FIG. 6B may include a BI patch 1400 technically equivalent to a stationary hospital device that wirelessly communicates BI information with the wrist watch. Other patches 1400 can be used to collect other medical information or vital parameter and communicate with the wrist watch or base station or the information could be relayed through each wireless node or appliance to reach a destination appliance such as the base station)); and 
transmitting, by the wearable device, the data from the stationary hospital device to the central data portal (fig 7:1391, par[0198]: Data collected and communicated on the display 1382 of the watch technically equivalent to the wearable device as well as voice is transmitted to a base station 1390 for communicating over a network to an authorized party 1394. The watch and the base station is part of a mesh network that may communicate with a medicine cabinet to detect opening or to each medicine container 1391 technically equivalent to a stationary hospital device to detect medication compliance. Fig 7:1400, par[0200]: The system of FIG. 6B may include a BI patch 1400 technically equivalent to a stationary hospital device that wirelessly communicates BI information with the wrist watch. Other patches 1400 can be used to collect other medical information or vital parameter and communicate with the wrist watch or base station or the information could be relayed through each wireless node or appliance to reach a destination appliance such as the base station)).
One of ordinary skill in the art would be aware of both the Rahman, Mendez and Tran references since all pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Rahman to implement the medical device feature as disclosed by Tran to gain the functionality of producing the estimate of heartbeat rate by first averaging a plurality of measurements, then adjusting the particular one of the measurements that differs most from the average to be equal to that average, and finally computing an adjusted average based on the adjusted set of measurements.

3.	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez, and further in view of Daly (US2018/0283825A1).
Regarding claim 5, Rahman in view of Mendez discloses the wearable device of the claim 1, wherein: 
the one or more sensors are configured to measure one or more of the following: a position and a motion of the user (Rahman fig 2:210; par[0045]: Bands 104-112 may be used as personal wearable, data capture devices that, when worn, are configured to identify a specific, individual user. By evaluating captured data such as motion data from an accelerometer. Accelerometer 210 may be used to gather data measured across one, two, or three axes of motion).
Rahman in view of Mendez does not explicitly disclose the wearable device wherein the evaluation of the user state includes detecting a sudden change of the position or the motion of the user.
Daly discloses the wearable device wherein the evaluation of the user state includes detecting a sudden change of the position or the motion of the user (fig 4:403a, par[0065], [0066]: The device sensors will constantly monitor for a firing event, in various embodiments using a microphone, accelerometer or gyroscope, as described above, to detect a distinctive amplitude threshold representing a firing event. The data from the sensors is processed by the processing chip, which monitors for a firing event. When a firing event is detected in step 401, the processing chip analyzes the movement data for a specific time period prior to the firing event 402. If the movement data prior to the firing event is above a specific threshold of acceleration, angle change or muscle response, the processing chip produces an output such as a vibration or a signal to an external processor 403a).
One of ordinary skill in the art would be aware of both the Rahman, Mendez and Daly references since all pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Rahman to implement the threshold’s range feature as disclosed by Daly to gain the functionality of providing a detection of unintended movement while in motion, analyzing the movement data for a specific time period prior to the motion event, and producing an output such as a vibration or a signal to an external processor.

Regarding claim 15, Rahman in view of Mendez discloses the method of the claim 11, wherein:
the sensor unit is configured to measure one or more of the following: a position and a motion of the user (Rahman fig 2:210; par[0045]: Bands 104-112 may be used as personal wearable, data capture devices that, when worn, are configured to identify a specific, individual user. By evaluating captured data such as motion data from an accelerometer. Accelerometer 210 may be used to gather data measured across one, two, or three axes of motion).
Rahman in view of Mendez does not explicitly disclose the wearable device wherein the evaluation of the user state includes detecting a sudden change of the position or the motion of the user.
Daly discloses the wearable device wherein the evaluation of the user state includes detecting a sudden change of the position or the motion of the user (fig 4:403a, par[0065], [0066]: The device sensors will constantly monitor for a firing event, in various embodiments using a microphone, accelerometer or gyroscope, as described above, to detect a distinctive amplitude threshold representing a firing event. The data from the sensors is processed by the processing chip, which monitors for a firing event. When a firing event is detected in step 401, the processing chip analyzes the movement data for a specific time period prior to the firing event 402. If the movement data prior to the firing event is above a specific threshold of acceleration, angle change or muscle response, the processing chip produces an output such as a vibration or a signal to an external processor 403a).
One of ordinary skill in the art would be aware of both the Rahman, Mendez and Daly references since all pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Rahman to implement the threshold’s range feature as disclosed by Daly to gain the functionality of providing a detection of unintended movement while in motion, analyzing the movement data for a specific time period prior to the motion event, and producing an output such as a vibration or a signal to an external processor.

4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez, and further in view of Shay et al. (US2017/0119318A1) hereafter Shay.
Regarding claim 10, Rahman in view of Mendez does not explicitly disclose the system wherein the statuses include one of the following: a humidity level at the outdoor location outside of a pre-determined humidity range, an air temperature at the outdoor location outside of a pre-determined temperature range, an air quality level at the outdoor location outside of a pre- determined air quality range, a gunshot detected at the outdoor location, a smoke detector alarm at the outdoor location, a gas detector alarm at the outdoor location, an unlocked room, a locked room, an open window, a closed window, a temperature of the room higher than a pre-determined temperature threshold, a smoke detector alarm, a gas detector alarm in the building, a fire detector alarm in the building, a humidity level in the room outside a pre-determined humidity range, an air quality level in the room outside a pre-determined air quality range, a gunshot in the building or the room detected, a window glass broken, a door impacted, and a wall impacted.
Shay discloses the system wherein the statuses include one of the following: a humidity level at the outdoor location outside of a pre-determined humidity range, an air temperature at the outdoor location outside of a pre-determined temperature range, an air quality level at the outdoor location outside of a pre- determined air quality range, a gunshot detected at the outdoor location, a smoke detector alarm at the outdoor location, a gas detector alarm at the outdoor location, an unlocked room, a locked room, an open window, a closed window, a temperature of the room higher than a pre-determined temperature threshold, a smoke detector alarm, a gas detector alarm in the building, a fire detector alarm in the building, a humidity level in the room outside a pre-determined humidity range, an air quality level in the room outside a pre-determined air quality range, a gunshot in the building or the room detected, a window glass broken, a door impacted, and a wall impacted (fig 3:105, par[0119]).
One of ordinary skill in the art would be aware of the Rahman, Mendez, and Shay references since all pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Rahman to implement the feature of a status of the room as disclosed by Shay to gain the functionality of providing smart home systems with the basis for operating a door lock such that others can get in a house, a room or a vehicle when a critical condition is detected.

Conclusion
US2015/0189403A1 to Magi discloses one particular implementation of a wearable electronic device may include a bracelet portion, and at least one charm device configured to be affixed to the bracelet portion.  The at least one charm device includes logic configured to receive a first interaction input, and send a first message including a first information indicative of the first interaction input and a first identifier associated with the at least one charm device to a second wearable electronic device. The first identifier is further associated at least a portion of the second wearable electronic device.
US2014/0285113A1 to Huang discloses illumination control system provides wireless data transmission with a lamp through a mobile communication device. The lamp has a built-in wireless communication module and a microcontroller. The microcontroller stores a location of the lamp with latitude-longitude values and height values. Accordingly, a user may use the mobile communication device to read the latitude-longitude values and height values of the lamps to achieve an indoor positioning function by calculating a positioning information of the user through indoor positioning algorithms, and thereby enable illumination control through the mobile communication device according to the positioning information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685